FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated November 9, 2012 Item 1 TRANSLATION Autonomous City of Buenos Aires, November 9, 2012 Messrs Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Re.: Sales transactions with CAMMESA. Pursuant to the provisions of section 73 of Law 17,811, it is available to the shareholders, at the principal executive offices of the Company located at Macacha Güemes 515, Autonomous City of Buenos Aires, the report of the Audit Committee where it expressed its comfort, in accordance with the above referenced regulation, with the sales transactions of fuel oil from YPF S.A to CAMMESA on behalf of the Fondo Unificado section 37 of Law 24,065, considering that the terms thereof are in accordance with market standards for agreements entered into between unrelated parties in connection with similar transactions. Yours faithfully, Gabriel E. Abalos Market relations officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:November 9,2012 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
